     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.149 Page 1 of 15



 1    JENNER & BLOCK LLP
      Kate T. Spelman (Cal. Bar No. 269109)
 2    kspelman@jenner.com
 3    Alexander M. Smith (Cal. Bar No. 295187)
      asmith@jenner.com
 4    633 West 5th Street, Suite 3600
      Los Angeles, CA 90071-2054
 5    Telephone: (213) 239-5100
 6
      Facsimile: (213) 239-5199

 7    JENNER & BLOCK LLP
      Dean N. Panos (to apply pro hac vice)
 8    dpanos@jenner.com
      353 North Clark Street
 9    Chicago, IL 60654-3456
10    Telephone: (312) 222-9350
      Facsimile: (312) 527-0484
11
      Attorneys for Defendant
12    Kellogg Sales Company
13

14                               UNITED STATES DISTRICT COURT
15                            SOUTHERN DISTRICT OF CALIFORNIA
16

17    HARLAN ZABACK, individually and on               Case No. 3:20-cv-268-BEN-MSB
      behalf of all others similarly situated,
18
                                                       The Honorable Roger T. Benitez
19                               Plaintiff,
            v.                                         REPLY IN SUPPORT OF
20
                                                       KELLOGG’S MOTION TO DISMISS
21 KELLOGG SALES COMPANY and                           CLASS ACTION COMPLAINT
22
   DOES 1 through 10, inclusive,
                                                       Hearing Date: May 4, 2020
23                               Defendants.
                                                       Hearing Time: 10:30 a.m.
24

25                                                     Courtroom:      5A
26

27

28


                 REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                        CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.150 Page 2 of 15



 1                                                  TABLE OF CONTENTS
 2    INTRODUCTION ............................................................................................................... 1
 3    ARGUMENT ....................................................................................................................... 2
 4
               I.       Plaintiff Has Not Articulated a Plausible Basis for His Allegation That
 5                      the Natural Flavor in Bear Naked Granola is Not Derived From the
 6
                        Vanilla Plant .................................................................................................... 4

 7             II.      Plaintiff Cannot Avoid Dismissal Based on Alleged Technical
                        Violations of FDA Regulations—Which He Identified for the First
 8                      Time in His Opposition Brief .......................................................................... 6
 9
      CONCLUSION .................................................................................................................. 10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        i
                     REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                            CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.151 Page 3 of 15



 1                                              TABLE OF AUTHORITIES
 2                                                                                                                          Page(s)
 3
      CASES
 4
      Ashcroft v. Iqbal,
 5       556 U.S. 662 (2009) ......................................................................................................... 5
 6
      Azoulai v. BMW of N. Am., LLC,
 7       No. 16-589, 2017 WL 1354781 (N.D. Cal. Apr. 13, 2017) ............................................ 8
 8
   Becerra v. Dr. Pepper/Seven Up, Inc.,
 9    945 F.3d 1225 (9th Cir. 2019) ......................................................................................... 9
10 Brown v. Starbucks Corp.,
11    No. 18-2286, 2019 WL 4183936 (S.D. Cal. Sept. 3, 2019) ............................................ 7

12    Figy v. Frito-Lay N. Am. Inc.,
         67 F. Supp. 3d 1075 (N.D. Cal. 2014) ............................................................................. 4
13

14    Foster v. City of Fresno,
        392 F. Supp. 2d 1140 (E.D. Cal. 2005) ........................................................................... 3
15
      Gangitano v. Cabrillo Coll.,
16
        No. 17-2870, 2017 WL 4168594 (N.D. Cal. Sept. 20, 2017).......................................... 7
17
      In re Sony Gaming Networks Customer Data Sec. Breach Litig.,
18        996 F. Supp. 2d 942 (S.D. Cal. 2014).............................................................................. 8
19
   Mason v. Coca-Cola Co.,
20   774 F. Supp. 2d 699 (D.N.J. 2011) ................................................................................ 10
21 Nordberg v. Trilegiant Corp.,
22   445 F. Supp. 2d 1082 (N.D. Cal. 2006) ........................................................................... 7

23    Provencio v. Vazquez,
         258 F.R.D. 626 (E.D. Cal. 2009) ..................................................................................... 7
24

25    Ramirez v. Ghilotti Bros., Inc.,
        941 F. Supp. 2d 1197 (N.D. Cal. 2013) ........................................................................... 4
26
      Reid v. Johnson & Johnson,
27
         780 F.3d 952 (9th Cir. 2015) ........................................................................................... 8
28

                                                      ii
                   REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                          CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.152 Page 4 of 15



 1 Shaeffer v. Califia Farms, LLC,
 2
      44 Cal. App. 5th 1125 (2020) ........................................................................................ 10

 3    Tarzian v. Kraft Heinz Foods Co.,
         No. 18-7148, 2019 WL 5064732 (N.D. Ill. Oct. 10, 2019) ............................................. 5
 4

 5
      Victor v. R.C. Bigelow, Inc.,
         No. 13-2976, 2014 WL 1028881 (N.D. Cal. Mar. 14, 2014) .......................................... 9
 6
      Viggiano v. Hansen Natural Corp.,
 7
         944 F. Supp. 2d 877 (C.D. Cal. 2013) ......................................................................... 3, 7
 8
      Workman v. Plum, Inc.,
 9      141 F. Supp. 3d 1032 (N.D. Cal. 2015) ........................................................................... 9
10
      OTHER AUTHORITIES
11
      21 C.F.R. § 101.22 ....................................................................................................... passim
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                      iii
                   REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                          CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.153 Page 5 of 15



 1                                         INTRODUCTION
 2          The crux of Plaintiff’s complaint is that the packaging of Bear Naked granola
 3    implicitly represents that the product is “flavored with vanilla flavoring derived exclusively
 4    from vanilla beans” when that is allegedly untrue. Compl. ¶ 32. According to Plaintiff, the
 5    fact that the product (1) purports to be “naturally flavored” and to contain “natural flavor”
 6    — which are statements permitted by and consistent with the FDA regulations — and (2)
 7    does not specifically list “vanilla flavor” or “vanilla extract” as ingredients constitutes a
 8    “tacit acknowledgment” that the flavoring in Bear Naked granola is not derived from
 9    vanilla. Id. ¶ 36. But as explained in Kellogg’s motion to dismiss, the use of the phrases
10    “naturally flavored” and “natural flavor” is entirely consistent with the granola’s use of
11    natural flavor derived from vanilla beans (as well as almond flavor), as the FDA does not
12    require a manufacturer to identify the source of a product’s natural flavor in the statement
13    of ingredients. For this reason alone, Plaintiff’s complaint fails to state a plausible claim.
14          Plaintiff’s opposition brief does not address this argument in any meaningful way.
15    Plaintiff does not dispute that his allegation about the source of the product’s natural flavor
16    is based solely on the absence of the phrases “vanilla extract” and “vanilla flavoring.” Nor
17    does Plaintiff dispute that under controlling law, Bear Naked is entitled to use the term
18    “natural flavor” to describe flavoring derived entirely from vanilla beans. Instead, Plaintiff
19    simply reiterates his allegation that Bear Naked’s “failure to state ‘vanilla’ or ‘vanilla
20    flavor’ on the ingredient list indicates that the vanilla flavor in the Product is derived from
21    some other source.” Opp’n at 6. But simply repeating this baseless allegation does not
22    make it plausible, and it is woefully insufficient to avoid dismissal.
23          Nor does Plaintiff’s opposition brief meaningfully address any of the other grounds
24    for dismissal identified in Kellogg’s motion to dismiss. Plaintiff does not address Kellogg’s
25    argument that the FDA regulations squarely preempt Plaintiff’s challenges to Bear Naked’s
26    use of the term “naturally flavored” and its alleged failure to disclose the presence of
27    “artificial” vanilla flavor. Instead, Plaintiff abandons these claims in favor of an entirely
28    new theory of liability that is notably absent from his complaint — namely, that the presence
                                                   1
                REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                       CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.154 Page 6 of 15



 1    of a vanilla bean vignette accompanied by the word “vanilla” on the back of the Bear Naked
 2    packaging technically violates the FDA flavor regulations because the word “vanilla,” as
 3    used in that particular instance, fails to appear in conjunction with the term “naturally
 4    flavored.” Plaintiff invokes this alleged technical violation repeatedly throughout his brief;
 5    indeed, it is his only response to Kellogg’s argument that Plaintiff has failed to plausibly
 6    allege Bear Naked’s labeling is likely to mislead a reasonable consumer.
 7          The problem with Plaintiff’s new theory of lability — aside from the fact that it is
 8    new — is twofold. First, the regulation on which Plaintiff relies applies only if the word
 9    “vanilla” can “be easily seen under customary conditions of purchase,” but the vignette
10    appears only on the back of the granola package. Second, the front and back of the package
11    clearly disclose that the granola is “naturally flavored,” and Plaintiff allegedly relied on this
12    disclosure when making his purchasing decision. Thus, he cannot plausibly allege that he
13    also relied on, or was misled by, the absence of that same disclosure from an adjacent
14    portion of the granola packaging. Indeed, the packaging as a whole dispels any possibility
15    that a reasonable consumer could be misled in the manner alleged by Plaintiff.
16          This Court should accordingly grant Kellogg’s motion to dismiss.
17                                            ARGUMENT
18          In his opposition brief, Plaintiff spills copious ink reciting the allegations in his
19    complaint and summarizing the applicable law. Yet he does not meaningfully address —
20    and often outright ignores — the specific arguments Kellogg raised in its motion to dismiss.
21    Plaintiff has waived many of his claims for that reason alone. Nor does Plaintiff articulate
22    how his complaint plausibly alleges the source of Bear Naked’s vanilla flavoring. And he
23    unsuccessfully attempts to skirt the preemptive effect of federal law, as well as his failure
24    to state a plausible claim of consumer deception, by relying exclusively on an alleged
25    technical violation of the FDA flavoring regulations that is not identified in Plaintiff’s
26    complaint. Nothing in Plaintiff’s opposition brief saves his lawsuit from dismissal.
27          As a threshold matter, Plaintiff’s opposition brief completely fails to address three
28    key arguments Kellogg raised in its motion to dismiss:
                                                   2
                REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                       CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.155 Page 7 of 15



 1          First, Plaintiff fails to address Kellogg’s argument that he cannot challenge the
 2    “Naturally Flavored” representation on the basis that the product’s vanilla flavoring is
 3    allegedly not derived entirely from vanilla beans. As Kellogg explained in its motion to
 4    dismiss, this theory is preempted, as federal law requires the use of the statement “naturally
 5    flavored” if the product contains any natural flavor derived from the characterizing
 6    flavoring ingredients (i.e., vanilla beans and almonds). See MTD at 11-14.
 7          Second, Plaintiff fails to address Kellogg’s argument that any claim premised on its
 8    alleged failure to disclose “artificial” flavoring in Bear Naked granola is also preempted, as
 9    Plaintiff fails to allege that the granola contains “artificial” flavoring as that term is defined
10    by the FDA. See id. at 14-16; see also 21 C.F.R. § 101.22(a)(1) (noting that flavor is
11    “artificial” only if it is “not derived from a spice, fruit or fruit juice, vegetable or vegetable
12    juice, edible yeast, herb, bark, bud, root, leaf or similar plant material”).1
13          Third, Plaintiff fails to address Kellogg’s argument that several of the phrases
14    challenged in the complaint — including the representation that Bear Naked granola is
15    “good and wholesome,” the use of the phrase “highest quality foods,” and the statement
16    that it is free of “unfamiliar ingredients” — constitute non-actionable puffery and that he
17    lacks standing to challenge these statements in any event. See MTD at 22-23.
18          By failing to address these arguments in his opposition brief, Plaintiff has accordingly
19    waived any claims based on these representations and/or alleged omissions. See Foster v.
20
21
      1
         Plaintiff’s assertion that California’s Sherman Law incorporates the FDA labeling
22    regulations by reference and does not impose different labeling requirements is irrelevant
23    to the question of whether the specific claims asserted in Plaintiff’s complaint seek to hold
      Kellogg liable under state law for using labeling statements that comply with FDA
24    regulations. See Opp’n at 17-22; Viggiano v. Hansen Natural Corp., 944 F. Supp. 2d 877,
25    890 (C.D. Cal. 2013) (“As FDA regulations explicitly authorized Hansen to label the
      product as it did, any state law requiring Hansen to use additional or different labeling
26    would not be identical to FDA regulations and would be preempted by the FDCA.”).
27    Plaintiff’s opposition does not address the preemptive effect of FDA regulations on the
      specific claims discussed in Kellogg’s motion to dismiss (i.e., its use of the phrase “naturally
28    flavored” and its alleged failure to disclose supposedly “artificial” vanilla flavoring).
                                                   3
                REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                       CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.156 Page 8 of 15



 1    City of Fresno, 392 F. Supp. 2d 1140, 1147 n.7 (E.D. Cal. 2005) (“[F]ailure of a party to
 2    address a claim in an opposition to a motion . . . may constitute a waiver of that claim.”);
 3    Ramirez v. Ghilotti Bros., Inc., 941 F. Supp. 2d 1197, 1210 n.7 (N.D. Cal. 2013) (similar).
 4          Instead of addressing Kellogg’s arguments, Plaintiff (1) reiterates his assertion that
 5    the vanilla flavoring in Bear Naked granola is not derived from the vanilla bean and (2)
 6    asserts — for the first time — that the vanilla bean vignette on the back of the package
 7    violates the FDA regulations because it does not appear alongside the “FDA and California-
 8    law-required clarification.” Opp’n at 13. These arguments do not salvage his lawsuit.
 9    I.    Plaintiff Has Not Articulated a Plausible Basis for His Allegation That the
10          Natural Flavor in Bear Naked Granola is Not Derived from the Vanilla Plant.
11          Plaintiff’s lawsuit is premised on his theory that Kellogg’s use of the term “natural
12    flavor” in the Bear Naked granola ingredient list constitutes a “tacit acknowledgment” that
13    the supposedly “required vanilla” ingredients — such as vanilla extract or vanilla flavoring
14    — are not present in the product. But as Kellogg explained in its motion to dismiss, that
15    theory is implausible and misinterprets the relevant regulations. See MTD at 7-10.
16          In his opposition, Plaintiff does not dispute that the FDA regulations permit
17    manufacturers of “food to which [natural] flavor is added” — like Bear Naked granola —
18    to “declare the flavor in the statement of ingredients . . . [as] ‘natural flavor’” without
19    identifying the specific source of the flavor. 21 C.F.R. § 101.22(h)(1)-(2). Nor does
20    Plaintiff dispute that “natural flavor” — which includes any “oleoresin” or “extractive” of
21    plant material used to impart flavor — encompasses the specific vanilla ingredients (such
22    as “vanilla extract” or “vanilla flavoring”) that Plaintiff speculates are absent from Bear
23    Naked granola. See 21 C.F.R. § 101.22(a)(3) (defining “natural flavor”); see also MTD at
24    8 n.3. And Plaintiff does not dispute that his speculation about the source of the “natural
25    flavor” in Bear Naked granola does not suffice to state a plausible claim that the flavoring
26    is not derived from the vanilla plant. See MTD at 8-10; see also, e.g., Figy v. Frito-Lay N.
27    Am. Inc., 67 F. Supp. 3d 1075, 1090 (N.D. Cal. 2014) (dismissing false advertising lawsuit
28    where the plaintiff “provide[d] no detail whatsoever about how or why the offending
                                                  4
               REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                      CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.157 Page 9 of 15



 1    ingredients [were] unnatural”); Tarzian v. Kraft Heinz Foods Co., No. 18-7148, 2019 WL
 2    5064732, at *4 (N.D. Ill. Oct. 10, 2019) (holding allegations that it was more “economically
 3    viable” to use artificial citric acid and that it was a “common industry practice” did not
 4    plausibly establish that the challenged product actually used artificial citric acid).
 5          Plaintiff fails to dispute any of the factual or legal bases underlying this argument;
 6    indeed, he does not directly address this argument at all. Rather, Plaintiff simply repeats
 7    his allegation that the product’s ingredient list “indicates” that the vanilla flavoring is
 8    derived from a source other than vanilla beans. Opp’n at 6. But Plaintiff’s unfounded
 9    conjecture does not suffice to “nudg[e] his claim” of deception “across the line from
10    conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009) (citation omitted).
11          Plaintiff attempts to sidestep his pleading burden by arguing that Kellogg “concedes
12    that the Product contains flavoring ingredients other than real vanilla.” Opp’n at 11. This
13    argument is specious. All of Kellogg’s supposed “concessions” appear in the section of the
14    motion to dismiss where Kellogg expressly “assum[ed] for argument’s sake that Plaintiff
15    had plausibly alleged that the ‘natural flavor’ in Bear Naked granola is not derived
16    exclusively from vanilla beans.”2 MTD at 16 (emphasis added). Kellogg has not conceded
17    the presence of flavoring ingredients other than real vanilla flavor in Bear Naked granola;
18    to the contrary, Plaintiff’s failure to plausibly allege the presence of such ingredients is the
19    primary basis of Kellogg’s motion to dismiss. See MTD at 7-10.
20          Plaintiff also argues that Kellogg’s motion relies on “unsupported factual
21    contentions” regarding the source of the vanilla flavoring in the Bear Naked product. Opp’n
22

23
      2
        Separately, Plaintiff’s suggestion that Kellogg’s references to natural flavor “derived from
24    vanilla” or “derived from the vanilla plant” — versus “vanilla flavor” or “vanilla extract”
25    — somehow constitutes an admission that the flavor in Bear Naked granola does not meet
      the FDA’s standards of identity for vanilla is not well taken. See Opp’n at 12 n.1
26    (suggesting that flavoring “derived from vanilla” does not meet the FDA’s standards of
27    identity). Plaintiff’s complaint repeatedly alleges that the vanilla flavor in Bear Naked
      granola is not “derived exclusively from the vanilla beans.” See, e.g., Compl. ¶ 1. Kellogg
28    is simply responding to those allegations using the language Plaintiff chose to adopt.
                                                   5
                REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                       CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.158 Page 10 of 15



 1    at 22-23. Again, this argument turns the pleading standard on its head. In fact, Kellogg is
 2    merely identifying Plaintiff’s failure to meet his burden of plausibly alleging that the natural
 3    flavor in Bear Naked granola is not derived exclusively from the vanilla plant.
 4    II.   Plaintiff Cannot Avoid Dismissal Based on Alleged Technical Violations of FDA
 5          Regulations—Which He Identified for the First Time in His Opposition Brief.
 6          Instead of rebutting Kellogg’s arguments that his lawsuit is preempted and that the
 7    labeling of Bear Naked granola is not likely to deceive a reasonable consumer, Plaintiff
 8    manufactures a brand-new theory of deception in his opposition brief. He asserts — for the
 9    first time — that the labeling of Bear Naked granola violates 21 C.F.R. §§ 101.22(i)(1)(i)
10    and 101.22(i)(3), which govern the disclosure of “natural flavors,” because the vignette of
11    a vanilla bean is not accompanied by the statement “naturally flavored.”3
12          Under those regulations, if a product contains natural flavor derived from the
13    characterizing ingredient (i.e., vanilla and almonds), “the name of the characterizing flavor
14    may be immediately preceded by the word ‘natural’ and shall be immediately followed by
15    the word ‘flavored,” including “[w]herever the name of the characterizing flavor appears
16    on the label (other than in the statement of ingredients) so conspicuously as to be easily
17    seen under customary conditions of purchase.” 21 C.F.R. § 101.22(i)(1)(i); see also id. §
18    101.22(i)(3). Plaintiff contends that “Defendant’s use of only the word ‘Vanilla’ on its
19    package, with a pictorial ‘vignette’ of natural vanilla beans but without any of the FDA and
20    California-law-required clarification [i.e., the “naturally flavored” language], is patently
21    deceptive.” Opp’n at 13. According to Plaintiff, this alleged violation saves his complaint
22    from dismissal. Plaintiff is incorrect for the following three reasons:
23          First, Plaintiff cannot assert a new claim—or identify a new theory of liability — for
24    the first time in his opposition brief. “Raising a completely new theory of liability, with
25

26    3
    Plaintiff repeatedly references 21 C.F.R. § 101.22(i)(3)(iii) throughout his opposition brief
27 and claims that it is the “governing section . . . that Defendant violated.” Opp’n at 12. But
   that provision concerns products with “three or more distinguishable characterizing flavors”
28 and is plainly inapplicable here.

                                                   6
                REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                       CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.159 Page 11 of 15



 1    only attenuated connection to the complaint, in a brief in opposition to a motion to dismiss
 2    does not grant Defendant fair notice of Plaintiffs’ claim or the grounds upon which it rests.”
 3    Provencio v. Vazquez, 258 F.R.D. 626, 639 (E.D. Cal. 2009). For this reason, many courts
 4    have granted motions to dismiss when the plaintiff asserted a “newly minted theory” in his
 5    opposition brief. Nordberg v. Trilegiant Corp., 445 F. Supp. 2d 1082, 1090 (N.D. Cal.
 6    2006) (noting that this theory “is not evident in their complaint and as a result this court
 7    may not consider it”); see also Gangitano v. Cabrillo Coll., No. 17-2870, 2017 WL
 8    4168594, at *4 (N.D. Cal. Sept. 20, 2017) (granting motion to dismiss and noting that the
 9    court need not address a “new theory” raised in the opposition brief because the “complaint
10    does not appear to be based on this theory”).
11          Second, Plaintiff has not plausibly alleged that Bear Naked’s use of the word
12    “vanilla” in the vanilla bean vignette actually violates the applicable regulation. As a
13    threshold matter, 21 C.F.R. § 101.22(i)(3) applies only to label claims that can be “easily
14    seen under customary conditions of purchase.” 21 C.F.R. § 101.22(i)(3). Plaintiff does not
15    plausibly allege that the vanilla vignette meets this requirement, as it appears solely on the
16    back of the product packaging. See Opp’n at 3 & RJN Ex. 1; cf. Brown v. Starbucks Corp.,
17    No. 18-2286, 2019 WL 4183936, at *7 (S.D. Cal. Sept. 3, 2019) (“Starbucks does not
18    dispute that, pursuant to [C.F.R. §§ 101.22(i)(2) & (i)(3)], it was required to disclose the
19    presence of artificial flavors on the Gummies’ front packaging . . . .”) (emphasis added).
20          More fundamentally, however, the “overall labeling” of the product complies with
21    the requirement that the name of the flavor (“vanilla”) be accompanied by the term
22    “naturally flavored.”4 Viggiano, 944 F. Supp. 2d at 891 (holding that lawsuit challenging
23

24    4
        Plaintiff argues that Viggiano is distinguishable because the challenged ingredients in that
25    case — sucralose and acesulfame potassium — are sweeteners rather than flavorings.
      Opp’n at 21. But while the court held that the presence of these artificial sweeteners did
26    not render the “All Natural Flavors” labeling deceptive, it also held that the labeling —
27    including both the vignettes of fruit and the “All Natural Flavors” claim” — complied with
      21 C.F.R. § 101.22(i) because the product contained “natural flavor” that was “derived from
28    extracts of natural fruits.” Id. at 889-92.
                                                  7
               REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                      CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.160 Page 12 of 15



 1    the use of fruit vignettes on soda cans was preempted when the can used the phrase “all
 2    natural flavors”). Both the front and back of each package of Bear Naked granola accurately
 3    reflect that the product is “naturally flavored” — including in close proximity to the vanilla
 4    vignette Plaintiff challenges. See Opp’n at 3 & RJN Ex. 1. That is sufficient to establish
 5    that the granola’s labeling complies with 21 C.F.R. § 101.22(i) and that Plaintiff’s claims
 6    are accordingly preempted. See Reid v. Johnson & Johnson, 780 F.3d 952, 959 (9th Cir.
 7    2015) (“The preemption analysis turns on whether the challenged statements are authorized
 8    by the FDA’s regulations or other pronouncements of similar legal effect.”). And in any
 9    event, Plaintiff cannot state any claim premised on “unlawful” conduct — such as his claim
10    under the UCL’s “unlawful” prong or his CLRA claim — if the labeling of Bear Naked
11    granola complies with the relevant regulations.
12          Third, even assuming for argument’s sake that the vanilla flavoring in Bear Naked
13    granola is not derived exclusively from vanilla beans — and that Plaintiff’s claims are not
14    preempted by federal law — Plaintiff has not plausibly alleged that Kellogg’s failure to
15    include the phrase “naturally flavored” in conjunction with the vanilla vignette is likely to
16    mislead a reasonable consumer into believing that Bear Naked granola is flavored
17    “exclusively” with “real vanilla from vanilla beans.” Opp’n at 1.
18          Under California’s UCL, FAL, and CLRA, “conduct is deemed deceptive or
19    misleading if the conduct is likely to deceive a reasonable consumer.”5 In re Sony Gaming
20    Networks Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 989 (S.D. Cal. 2014).
21    This standard “requires a probability that a significant portion of the general consuming
22

23
      5
        Plaintiff asserts that Kellogg has “advanced no arguments” as to why Plaintiff’s claims
24    under the “unfair” prong of the UCL would fail. Opp’n at 9. That is false. As Kellogg
25    explained in its motion to dismiss, Plaintiff’s claims under all three prongs of the UCL, as
      well as his claims under the FAL and CLRA, require Plaintiff to establish “that the alleged
26    . . . misrepresentations and omissions are ‘likely to deceive’ reasonable consumers."
27    Azoulai v. BMW of N. Am., LLC, No. 16-589, 2017 WL 1354781, at *7 (N.D. Cal. Apr. 13,
      2017). If the labeling of Bear Naked Granola is not likely to deceive a reasonable consumer
28    (and it is not), Plaintiff’s claim under the “unfair” prong necessarily fails.
                                                  8
               REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                      CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.161 Page 13 of 15



 1    public or of targeted consumers, acting reasonably in the circumstances, could be misled.”
 2    Becerra v. Dr. Pepper/Seven Up, Inc., 945 F.3d 1225, 1228-29 (9th Cir. 2019) (emphasis
 3    added) (citation and internal quotation marks omitted). And while Plaintiff suggests that
 4    courts cannot determine at the pleading stage whether advertising is likely to deceive a
 5    reasonable consumer, courts routinely dismiss false advertising lawsuits where the plaintiff
 6    fails to state a plausible claim of deception.6
 7          As a cursory review of the labeling makes clear, Bear Naked granola does not
 8    expressly claim to derive its vanilla flavor exclusively from vanilla beans. See RJN Ex. 1;
 9    Opp’n at 3. And no reasonable consumer would automatically conclude from the Bear
10    Naked label — including the stylized phrase “V’Nilla Almond” or the image of a vanilla
11    bean — that the vanilla flavoring is derived solely from real vanilla beans. See MTD at 18-
12    20. Plaintiff’s opposition brief does not engage with any of these arguments.
13          Instead of explaining how the labeling suggests that Bear Naked granola derives its
14    vanilla flavor “exclusively” from vanilla beans, Plaintiff argues in conclusory fashion that
15    the labels are misleading simply because they violate the FDA regulations. See Opp’n at
16    15 (“Plaintiff plausibly alleges that the labels for the Products are misleading to a reasonable
17    consumer because they show a pictorial representation of real vanilla beans and the caption,
18    ‘Vanilla,’ and this label statement is both misleading and unlawful because it is prohibited
19    by federal and California law.”). But courts have rejected Plaintiff’s argument that a
20    technical violation of an FDA food labeling regulation is sufficient to establish that the
21    labeling is likely to deceive a reasonable consumer. See Victor v. R.C. Bigelow, Inc., No.
22    13-2976, 2014 WL 1028881, at *17 (N.D. Cal. Mar. 14, 2014) (“[The plaintiff] still fails to
23    plead with particularity how precisely a reasonable consumer would be misled by the term
24

25
      6
     See, e.g., Becerra, 945 F.3d at 1229-30 (dismissing lawsuit alleging that Diet Dr. Pepper
26 falsely suggested it would help consumers lose weight and emphasizing that “we have
27 previously affirmed dismissal of claims based on similar unreasonable assumptions”);
   Workman v. Plum, Inc., 141 F. Supp. 3d 1032, 1035 (N.D. Cal. 2015) (noting that
28 “numerous decisions . . . have dismissed similar food labeling claims at the pleading stage”)

                                                   9
                REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                       CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.162 Page 14 of 15



 1    ‘delivers healthful antioxidants’ or what exactly is misleading about it aside from the fact
 2    that it may technically violate FDA regulations. A statement may technically violate some
 3    law and yet a reasonable consumer may have no dashed expectation about it.”).
 4          In other words, while Plaintiff’s complaint seeks to “capitalize on [a] . . . somewhat
 5    arcane violation of FDA food labeling regulations,” “not every regulatory violation amounts
 6    to an act of consumer fraud.” Mason v. Coca-Cola Co., 774 F. Supp. 2d 699, 705 n.7
 7    (D.N.J. 2011). Thus, even if Plaintiff were correct that the labeling of Bear Naked granola
 8    runs afoul of the FDA regulations (which he is not), that alone is not sufficient to establish
 9    that any aspect of the labeling is likely to deceive a reasonable consumer.
10          Indeed, Plaintiff’s attempt to transform this alleged technical violation of the FDA
11    regulations into a claim of deception is particularly implausible here, as Plaintiff concedes
12    that the disclosure allegedly omitted from the vanilla bean vignette — “naturally flavored”
13    — appears multiple times on the front and back of the product packaging, including in close
14    proximity to the offending vignette. See Opp’n at 3 & RJN Ex. 1. In fact, Plaintiff expressly
15    alleges that he relied on Kellogg’s “naturally flavored” disclosure in purchasing the Bear
16    Naked granola product.7 Compl. ¶ 32. Plaintiff cannot turn around and plausibly allege
17    that Kellogg’s failure to use that same exact term on an adjacent portion of the packaging
18    misled him in any respect. Cf. Shaeffer v. Califia Farms, LLC, 44 Cal. App. 5th 1125, 1143-
19    44 (2020) (holding that omission of FDA-required disclaimer that tangerine juice was not
20    a “low calorie” or “calorie reduced” food was not sufficient to state a claim under the UCL
21    absent allegations that this omission affected the plaintiff’s purchase decision).
22                                          CONCLUSION
23          This Court should dismiss Plaintiff’s Class Action Complaint with prejudice
24
      7
25   In addition to appearing on the back of the package near the vanilla bean vignette, Plaintiff
   admits that “the words ‘naturally flavored’” appear “on the front of the package.” Compl.
26 ¶ 32. As explained earlier, Plaintiff does not dispute that this “naturally flavored” statement

27 complies with the FDA regulations. And if Plaintiff is correct that consumers saw and
   relied on this front-of-package statement, he cannot plausibly allege that the back of the
28 label misled him into believing that the granola was exclusively flavored with “real vanilla.”

                                                  10
               REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                      CASE NO. 3:20-CV-268-BEN-MSB
     Case 3:20-cv-00268-BEN-MSB Document 12 Filed 04/27/20 PageID.163 Page 15 of 15



 1    DATED: April 27, 2020                  JENNER & BLOCK LLP
 2

 3
                                        By: s/ Kate T. Spelman
                                            Attorney for Kellogg Sales Company
 4                                          E-mail: kspelman@jenner.com
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                  11
               REPLY IN SUPPORT OF KELLOGG’S MOTION TO DISMISS CLASS ACTION COMPLAINT
                                                                      CASE NO. 3:20-CV-268-BEN-MSB
